Citation Nr: 1120924	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the service-connected residuals of pitted scars of comedones due to acne (acne scarring), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to October 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

In a statement received in October 2010, the Veteran raised the following issues:  Whether new and material evidence had been submitted to reopen claims of service connection for bilateral pes planus and diabetes mellitus type II, as well as the issue of whether there was clear and unmistakable error in the December 1983 rating decision as it pertained to the denial of service connection for pes planus.  As these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected acne scarring includes approximately 100 scattered, tiny pitted scars at both cheeks and lateral neck area, and is manifested by depressed surface contour on palpation, covering well over 5 inches in length or one-quarter inch in width when considered together, more nearly approximating the criteria for two or three characteristics of disfigurement.  

2.  The service-connected acne scarring is not manifested by visible or palpable tissue loss; neither gross distortion nor asymmetry of at least two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) is shown; and, more than 3 characteristics of disfigurement is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent disability rating, and no higher, are met for the service-connected acne scarring with pitting during the entire period covered by this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.118 Diagnostic Codes 7800, 7828 (2008).

2.  As of October 23, 2008, the criteria for a disability rating in excess of 30 percent for the service-connected acne scarring with pitting are not met under the revised criteria for rating disabilities of the skin.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.21, 4.118 Diagnostic Code 7800 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in July 2008.  This notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate an increased rating claim and the relative duties of VA and the claimant to obtain evidence.  The notice also explained how VA assigns effective dates and disability ratings for all grants of service connection.  Additionally, the notice provided the Veteran with the specific rating criteria pertinent to Diagnostic Code 7800 - disfigurement of the head, face, and neck.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Increased Ratings

The Veteran seeks a disability rating in excess of 10 percent for the service-connected acne scarring.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's acne scarring has been rated pursuant to Diagnostic Code 7800 for disfigurement of the head face and neck.  

At the outset, acne, generally, is evaluated under Diagnostic Code 7828.  Under this code, a noncompensable or zero percent rating is for application for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  The 30 percent rating is the maximum schedular rating allowable under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7828.

However, this diagnostic code also instructs that acne may be rated under alternate codes for disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), depending upon the predominant disability.  

Importantly, VA issued new regulations for the evaluation of skin disabilities during the course of this appeal, which became effective as of October 23, 2008 . 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Although the amended regulations did not alter the language applicable to Diagnostic Code 7828, changes were made to the potential alternate diagnostic codes.

The present claim for increase was filed in July 2008 and the amended regulations are specified only to apply to claims filed after October 23, 2008 unless a Veteran rated under prior criteria requests reconsideration under the revised regulation.  Id.  This Veteran has not explicitly submitted such a request for reconsideration under the revised criteria; however, the RO provided the Veteran with notice of the revised criteria in the March 2009 Statement of the Case.  As such, and to avoid any prejudice to the Veteran, the Board will also consider the Veteran's claim under both the pre-2008 and the post-2008 regulations.  

Notably, if application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, only the original version of the regulation is applicable.  VAOPGCPREC 3-00.

Diagnostic Codes 7801-7805 refer to scarring not of the head, face or neck, scars that are unstable or painful, or scars not otherwise represented by the schedular criteria.  In this case, none of these are applicable as the Veteran's acne scarring is predominantly shown on examination to be present on the face and neck.  In addition, the Veteran's acne scarring is not shown to be unstable or painful upon examination.  See VA examination in July 2008.  As such, the only diagnostic codes for scars that are found to be applicable for consideration in the present case are 7828 and 7800.

Prior to the October 22, 2008 regulation change, Diagnostic Code 7800 evaluated disfigurement of the head, face, or neck as follows. Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 are:

Scar is 5 or more inches (13 or more centimeters (cm)) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Subsequent to the October 2008 regulation change, the diagnostic criteria remained essentially the same under DC 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800 (2010).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individuals scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, DC 7800, Notes 4 & 5 (2010).

Prior to October 23, 2008

Evaluation under DC 7828 is dependent upon findings of deep versus superficial acne.  38 C.F.R. § 4.118.  Deep acne is defined as deep inflamed nodules and pus-filled cysts.  No acne, pustular cyst, or lesion was observed upon examination in July 2008.  Although the Veteran described irritation and residual pit marks, he did not describe ongoing active acne.  Thus, the Veteran is not shown to exhibit deep acne during the appellate period.  Superficial acne of any extent is noncompensable.  As such, a compensable evaluation under Diagnostic Code 7828 is not warranted.  Nonetheless, there can be no prejudice in evaluating the Veteran's scarring under the alternate criteria presented by Diagnostic Code 7800 as higher schedular evaluations are present under that Diagnostic Code.

Indeed, the criteria are met for the assignment of a 30 percent disability evaluation, and no higher, under Diagnostic Code 7800.  In particular, the Veteran is shown to have 100 scattered, tiny pitted scars at both cheeks and lateral neck area.  These scars are depressed, and the Veteran testified at his personal hearing in February 2011 that he has a very difficult time shaving because of the severity of the depression of the scars.  Despite the fact that no single scar is at least 5 inches long or at least one-quarter inch wide, many of the small tiny pitted scars overlap and cover a large part of the Veteran's neck and cheeks, as noted on the photographs in the claims file.  Accordingly, given the very high density of the scarring in the location of the cheeks and entire neck area, it is reasonable to consider the area involved as one large scar, well longer than 5 inches and well wider than one-quarter inch.  The size, or mere density of the scarring on the face and neck, more nearly approximates one or two characteristics of disfigurement.  This, coupled with the depression of the scars noted on examination provides another characteristic of disfigurement.  With two or three characteristics of disfigurement, the criteria for the assignment of a 30 percent rating are met for the service-connected acne scars in this case pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1.  

Additional characteristics of disfigurement are not present as the Veteran is not shown on the July 2008 examination to have tenderness to palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage or tissue loss, skin ulceration or breakdown over the scars, elevation of the scars, discoloration, induration or inflexibility or abnormal skin texture.  As the Veteran's overall disability picture more nearly approximates that of two or three characteristics of disfigurement of the head, face or neck, but no more, the service-connected acne scarring is shown to warrant a 30 percent rating and no higher during the entire appeal period.

As of October 23, 2008 (the effective date of the revised regulations pertaining to the skin):

There is no additional evidence of record to show that the Veteran had active acne on or after October 23, 2008;thus, a rating in excess of 30 percent pursuant to Diagnostic Code 7828 is not for application.  

In addition, there are no additional characteristics of disfigurement noted that have not already been described above pursuant to the most recent VA examination, and the evidence does not demonstrate visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features.  In the absence of evidence of such, or more than three characteristics of disfigurement, a rating in excess of 30 percent is not warranted under Diagnostic Code 7800 in either iteration before or after the October 2008 regulation change.  38 C.F.R. § 4.118, DC 7800 (2008 & 2010).

Based upon the foregoing, the Veteran's symptoms provide an overall disability picture that more nearly approximates the criteria for the assignment of a 30 percent rating for the service-connected acne scarring prior to, and since, the change in regulation.  As such, the Veteran is entitled to a 30 percent rating, and no higher, for his service-connected acne scarring throughout the period for consideration based on the Veteran's claim for an increased rating pursuant to Diagnostic Code 7820-7800.  The criteria for the assignment of this 30 percent rating, but no higher, have been met during the entire appeal period, as there are no distinct time periods where the Veteran's symptoms warrant different ratings since the time he filed his most recent claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected acne scarring under consideration here has rendered impracticable the application of the regular scheduler standards.  The regular scheduler standards contemplate the symptomatology shown in this case.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A 30 percent disability rating, but no higher, for the service-connected acne scarring with pitting, is granted, for the entire period covered by this appeal, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


